                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 1 of 9 Page ID #:1




                       1   AMARO | BALDWIN LLP
                           Michael L. Amaro, Esq. (Bar No. 109514)
                       2   Rudie D. Baldwin, Esq. (Bar No. 245218)
                           180 E. Ocean Blvd., Suite 850
                       3   Long Beach, California 90802
                           Telephone: (562) 912-4157
                       4   mamaro@amarolawyers.com
                           rbaldwin@amarolawyers.com
                       5   SPRO0004

                       6   Attorneys for Defendant,
                           SF MARKETS, LLC
                       7

                       8                          UNITED STATES DISTRICT COURT
                       9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                      10   HAMID MOTTAGHINEJAD, an                     CASE NO. 2:19-cv-05437
                           individual;
                      11               Plaintiff,         NOTICE OF REMOVAL OF ACTION
AMARO | BALDWIN LLP




                                                          TO UNITED STATES DISTRICT
                      12   v.                             COURT UNDER 28 U.S. CODE §§ 1441
                                                          and 1446 (DIVERSITY); DEMAND FOR
                      13   SPROUTS FARMERS MARKET, INC.; JURY TRIAL; DECLARATION OF
                           SF MARKETS, LLC; AND DOES 1-50 RUDIE D. BALDWIN
                      14   INCLUSIVE,
                                                          Complaint Filed: April 24, 2019
                      15            Defendants.
                      16

                      17          TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
                      18   THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION:
                      19          PLEASE TAKE NOTICE that Defendant, SF MARKETS, LLC dba SPROUTS
                      20   FARMERS MARKET (erroneously sued herein as "SPROUTS FARMERS
                      21   MARKET, INC.") (“Defendant”) hereby removes the above entitled action to the
                      22   United States District Court for the Central District of California, Western Division,
                      23   pursuant to 28 U.S. Code §§ 1441 and 1446. As grounds for removal, Defendant
                      24   respectfully states:
                      25

                      26
                      27

                      28
                                                                       1
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 2 of 9 Page ID #:2




                       1                                         BACKGROUND
                       2          1.    On or about April 24, 2019, Plaintiff, HAMID MOTTAGHINEJAD
                       3   (“Plaintiff”) commenced a civil action in the Superior Court of the State of California
                       4   for the County of Los Angeles, captioned Hamid Mottaghinejad v. Sprouts Farmers
                       5   Market, Inc., et al. Case No. 19STCV14391 (the “State Court Action”). A true and
                       6   accurate copy of Plaintiff’s Complaint in the State Court Action is attached hereto as
                       7   Exhibit “A”.
                       8          2.    The Complaint was served on Defendant's Agent for Service of Process
                       9   May 9, 2019. A copy of the Service of Process Transmittal, from Corporation Service
                      10   Company (agent for service of process), setting forth the service date, is attached
                      11   hereto as Exhibit "B".
AMARO | BALDWIN LLP




                      12          3.    On May 24, 2019, counsel for Defendant and counsel for Plaintiffs
                      13   reached a stipulation to extend Defendant’s time to file a responsive pleading to June
                      14   21, 2019 (as authorized by California Rules of Court, Rule 3.110 (d): “Timing of
                      15   responsive pleadings: The parties may stipulate without leave of court to one 15-day
                      16   extension beyond the 30-day time period prescribed for the response after service of
                      17   the initial complaint.”). A copy of the correspondence confirming the stipulation
                      18   extending Defendant’s time to file a responsive pleading is attached hereto as Exhibit
                      19   “C”.
                      20          4.    Defendant files this Notice of Removal of a Civil Action within the time
                      21   period it could file an Answer as a matter of right, and as a result, the removal
                      22   proceedings are timely. Hansford v. Stone-Ordean-Wells Co. (D.C. Mont. 1912) 201
                      23   Fed. 185. Accordingly, this Notice is timely filed in compliance with the requirements
                      24   of 28 U.S.C. Sections 1441 (b), 1446 (b).
                      25          5.    Defendant has not pled, answered, or otherwise appeared in the State
                      26   Court Action.
                      27

                      28
                                                                       2
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 3 of 9 Page ID #:3




                       1                                         JURISDICTION
                       2          6.    This matter is removed to the United States District Court for the Central
                       3   District of California, Western Division, on the grounds that there is complete
                       4   diversity of citizenship between Plaintiff on the one hand, and Defendant on the other
                       5   hand, and the amount in controversy exceeds $75,000.              The facts supporting
                       6   jurisdiction are as follows:
                       7                              DIVERSITY OF CITIZENSHIP
                       8          7.    Plaintiff is an individual, residing in the State of California. (see Exhibit
                       9   “A”, Complaint, Paragraph 1, Page 1).
                      10          8.    The Complaint erroneously named “SPROUTS FARMERS MARKET,
                      11   INC.” as a defendant. The correct legal entity of the only proper entity is is SF
AMARO | BALDWIN LLP




                      12   MARKETS, LLC dba SPROUTS FARMERS MARKET
                      13          9.    Defendant, SF MARKETS, LLC (erroneously sued as “SPROUTS
                      14   FARMERS MARKET, INC.”) was, and currently is, incorporated in the State of
                      15   Delaware (see Declaration of Rudie D. Baldwin, and Exhibit “D”, California
                      16   Secretary of State, Business Entity Detail, which shows that Defendant, SF
                      17   MARKETS, LLC is incorporated in the State of Delaware).                   Defendant, SF
                      18   MARKETS, LLC’s principal place of business is in Phoenix, Arizona. The Corporate
                      19   Office of Defendant is located at 5455 E. High St, Ste 111, Phoenix, Arizona, 85054.
                      20          10.   Accordingly, Defendant is not a citizen of the State of California, where
                      21   the action was brought, and the citizenship of all defendants is diverse from that of
                      22   Plaintiff.
                      23          11.   The underlying state court action is a civil action which arises from a
                      24   personal injury damage claim, wherein Plaintiff claims that he fell at the Sprouts
                      25   Farmers Market, in Thousand Oaks, (County of Los Angeles), California, on June 5,
                      26   2018, (see Exhibit “A”, Complaint, Paragraph 7, Page 2).
                      27

                      28
                                                                       3
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 4 of 9 Page ID #:4




                       1         12.    Plaintiff, HAMID MOTTAHJINEJAD, claims that he suffered a severe
                       2   injury that requires future medical care as a result of a fall. In addition, Plaintiff also
                       3   claims to have sustained shock and injury to his nervous system and person, causing
                       4   Plaintiff great mental, physical, and nervous pain and suffering. Plaintiff's counsel has
                       5   represented that the amount in controversy likely exceeds $75,000. See Exhibit "C".
                       6   As such, the amount in controversy exceeds the sum of Seventy Five Thousand
                       7   Dollars ($75,000).
                       8         13. No proceedings have taken place in the State Court to which Defendant had
                       9   notice.
                      10         14. Plaintiff served discovery in the State Court action, however, responses
                      11   have not been served because they are not due until June 25, 2019.
AMARO | BALDWIN LLP




                      12         15. Neither answers nor other responsive pleadings have been filed in the State
                      13   Court action.
                      14         16.    The underlying State Court action is one in which this Court has original
                      15   jurisdiction under the provisions of 28 U.S. Code § 1332, and is one which may be
                      16   removed to this Court by Defendant, pursuant to the provisions of 28 U.S. Code §§
                      17   1441 and 1446, in that it is a civil action wherein the amount in controversy exceeds
                      18   the sum of Seventy Five Thousand Dollars ($75,000), exclusive of interest and costs,
                      19   and is between entities of different states.
                      20                                   AMOUNT IN CONTROVERSY
                      21         17.    As stated above, Plaintiffs’ counsel has represented that the amount in
                      22   controversy likely exceeds $75,000. See Exhibit "C".
                      23                                                  NOTICE
                      24         18.    Pursuant to 28 U.S. Code § 1446 (d), proper notice will be given to
                      25   Plaintiff herein, by and through counsel of record, and to the Clerk of the Superior
                      26   Court of Los Angeles, which will be filed in that Court. A true and correct copy of
                      27   such notice is attached as Exhibit “E”.
                      28
                                                                          4
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 5 of 9 Page ID #:5




                       1

                       2                                  DEMAND FOR JURY TRIAL
                       3         19.    Pursuant to the Seventh Amendment to the United States Constitution
                       4   and Rule 38(b) of the Federal Rules of Civil Procedure, Defendant, SF MARKETS,
                       5   LLC hereby respectfully demands a trial by jury.
                       6
                           DATED: June 20, 2019                     AMARO | BALDWIN
                       7

                       8

                       9

                      10
                                                                    By:______________________
                                                                        RUDIE D. BALDWIN
                      11                                                Attorneys for Defendant,
                                                                        SF MARKETS, LLC
AMARO | BALDWIN LLP




                      12

                      13

                      14

                      15

                      16

                      17

                      18
                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
                                                                       5
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 6 of 9 Page ID #:6




                       1                       DECLARATION OF RUDIE D. BALDWIN
                       2          I, RUDIE D. BALDWIN, declare:
                       3          I am an attorney, duly licensed to practice law in all the courts of the State of
                       4   California, and am a partner in the law firm of Amaro | Baldwin LLP, attorneys of
                       5   record for Defendant, SF MARKETS, LLC (“Defendant”). As such, I have personal
                       6   knowledge of the files and pleadings in this matter, as well as the facts stated below.
                       7   If called upon as a witness, I could and would competently testify as follows:
                       8                                      BACKGROUND
                       9          1.    On or about April 24, 2019, Plaintiff, HAMID MOTTAGHINEJAD
                      10   (“Plaintiff”) commenced a civil action in the Superior Court of the State of California
                      11   for the County of Los Angeles, captioned Hamid Mottaghinejad v. Sprouts Farmers
AMARO | BALDWIN LLP




                      12   Market, Inc., et al. Case No. 19STCV14391 (the “State Court Action”). A true and
                      13   accurate copy of Plaintiff’s Complaint in the State Court Action is attached hereto as
                      14   Exhibit “A”.
                      15          2.    The Complaint was served on Defendant's Agent for Service of Process
                      16   May 9, 2019. A copy of the Service of Process Transmittal, from Corporation Service
                      17   Company (agent for service of process), setting forth the service date, is attached
                      18   hereto as Exhibit "B".
                      19          3.    On May 24, 2019, counsel for Defendant and counsel for Plaintiffs
                      20   reached a stipulation to extend Defendant’s time to file a responsive pleading to June
                      21   21, 2019 (as authorized by California Rules of Court, Rule 3.110 (d): “Timing of
                      22   responsive pleadings: The parties may stipulate without leave of court to one 15-day
                      23   extension beyond the 30-day time period prescribed for the response after service of
                      24   the initial complaint.”). A copy of the correspondence confirming the stipulation
                      25   extending Defendant’s time to file a responsive pleading is attached hereto as Exhibit
                      26   “C”.
                      27

                      28
                                                                       6
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 7 of 9 Page ID #:7




                       1          4.    Defendant files this Notice of Removal of a Civil Action within the time
                       2   period it could file an Answer as a matter of right, and as a result, the removal
                       3   proceedings are timely. Hansford v. Stone-Ordean-Wells Co. (D.C. Mont. 1912) 201
                       4   Fed. 185. Accordingly, this Notice is timely filed in compliance with the requirements
                       5   of 28 U.S.C. Sections 1441 (b), 1446 (b).
                       6          5.    Defendant has not pled, answered, or otherwise appeared in the State
                       7   Court Action.
                       8

                       9                                         JURISDICTION
                      10         6.     This matter is removed to the United States District Court for the Central
                      11   District of California, Western Division, on the grounds that there is complete
AMARO | BALDWIN LLP




                      12   diversity of citizenship between Plaintiff on the one hand, and Defendant on the other
                      13   hand, and the amount in controversy exceeds $75,000.              The facts supporting
                      14   jurisdiction are as follows:
                      15                              DIVERSITY OF CITIZENSHIP
                      16         7.     Plaintiff is an individual, residing in the State of California. (see Exhibit
                      17   “A”, Complaint, Paragraph 1, Page 1).
                      18         8.     The Complaint erroneously named “SPROUTS FARMERS MARKET,
                      19   INC.” as a defendant. The correct legal entity of the only proper entity is is SF
                      20   MARKETS, LLC dba SPROUTS FARMERS MARKET
                      21         9.     Defendant, SF MARKETS, LLC (erroneously sued as “SPROUTS
                      22   FARMERS MARKET, INC.”) was, and currently is, incorporated in the State of
                      23   Delaware (see Declaration of Rudie D. Baldwin, and Exhibit “D”, California
                      24   Secretary of State, Business Entity Detail, which shows that Defendant, SF
                      25   MARKETS, LLC is incorporated in the State of Delaware).                  Defendant, SF
                      26   MARKETS, LLC’s principal place of business is in Phoenix, Arizona. The Corporate
                      27   Office of Defendant is located at 5455 E. High St, Ste 111, Phoenix, Arizona, 85054.
                      28
                                                                       7
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 8 of 9 Page ID #:8




                       1          10.   Accordingly, Defendant is not a citizen of the State of California, where
                       2   the action was brought, and the citizenship of all defendants is diverse from that of
                       3   Plaintiff.
                       4          11.   The underlying state court action is a civil action which arises from a
                       5   personal injury damage claim, wherein Plaintiff claims that he fell at the Sprouts
                       6   Farmers Market, in Thousand Oaks, (County of Los Angeles), California, on June 5,
                       7   2018, (see Exhibit “A”, Complaint, Paragraph 7, Page 2).
                       8

                       9          12.   Plaintiff, HAMID MOTTAHJINEJAD, claims that he suffered a severe
                      10   injury that requires future medical care as a result of a fall. In addition, Plaintiff also
                      11   claims to have sustained shock and injury to his nervous system and person, causing
AMARO | BALDWIN LLP




                      12   Plaintiff great mental, physical, and nervous pain and suffering. Plaintiff's counsel has
                      13   represented that the amount in controversy likely exceeds $75,000. See Exhibit "C".
                      14   As such, the amount in controversy exceeds the sum of Seventy Five Thousand
                      15   Dollars ($75,000).
                      16          13. No proceedings have taken place in the State Court to which Defendant had
                      17   notice.
                      18          14. Plaintiff served discovery in the State Court action, however, responses
                      19   have not been served because they are not due until June 25, 2019.
                      20          15. Neither answers nor other responsive pleadings have been filed in the State
                      21   Court action.
                      22          16.   The underlying State Court action is one in which this Court has original
                      23   jurisdiction under the provisions of 28 U.S. Code § 1332, and is one which may be
                      24   removed to this Court by Defendant, pursuant to the provisions of 28 U.S. Code §§
                      25   1441 and 1446, in that it is a civil action wherein the amount in controversy exceeds
                      26   the sum of Seventy Five Thousand Dollars ($75,000), exclusive of interest and costs,
                      27   and is between entities of different states.
                      28
                                                                          8
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
                       Case 2:19-cv-05437-CJC-MRW Document 1 Filed 06/21/19 Page 9 of 9 Page ID #:9




                       1                                  AMOUNT IN CONTROVERSY
                       2         17.    As stated above, Plaintiffs’ counsel has represented that the amount in
                       3   controversy likely exceeds $75,000. See Exhibit "C".
                       4                                              NOTICE
                       5         18.    Pursuant to 28 U.S. Code § 1446 (d), proper notice will be given to
                       6   Plaintiff herein, by and through counsel of record, and to the Clerk of the Superior
                       7   Court of Los Angeles, which will be filed in that Court. A true and correct copy of
                       8   such notice is attached as Exhibit “E”.
                       9

                      10                                  DEMAND FOR JURY TRIAL
                      11         19.    Pursuant to the Seventh Amendment to the United States Constitution
AMARO | BALDWIN LLP




                      12   and Rule 38(b) of the Federal Rules of Civil Procedure, Defendant, SF MARKETS,
                      13   LLC hereby respectfully demands a trial by jury.
                      14

                      15         I declare under penalty of perjury under the laws of the State of California that
                      16   the foregoing is true and correct, and that this declaration is executed on June 21,
                      17   2019, at Long Beach, California.
                      18
                      19

                      20
                                                                           _______________________________
                                                                           RUDIE D. BALDWIN, Declarant
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
                                                                       9
                            DEFENDANT, SF MARKETS, LLC’S NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT
